DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a Claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
No current limitation is interpreted as invoking 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph.
The 9/24/2021 response at page 5, line 8 states “alkali elution is a known physical property”. The last sentence of page 4 of the same response states “alkali elution is a well-known phenomenon”. Examiner construes the broadest reasonable interpretation or “alkali elution” to encompass both of these definitions. As an analogy the word “heat” can be a physical property (heat content) as well as a phenomenon (heating).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites in lines 4-5 the preform of the glass vessel is in a condition…. and has a deteriorated region. It is unclear what the metes and bounds of the term “condition” are. What is meant by condition?
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 2010/0255229) in view of Kuwabara et al. (2009/009900), Risch et al. (WO 2013131720, machine translation provided), and Gaylo et al. (2018/0002224).
Preamble of claim 1: Wada discloses a process for producing a glass vessel by fire-blasting treating an internal surface of a preform of the glass vessel (e.g. at [0015] and [0017]). Wada teaches the glass vessel is a vial ([0016]), but does not disclose the wall thickness of the vial. Kuwabara discloses [0025] a vial with a wall thickness of 1.5 mm. It would have been obvious to use the Wada process to make a vial with as thin or as thick a wall as desired, depending upon desired strength and/or weight.
Paragraph [0005] of Wada discloses the preform comprises a deteriorated region on at least a portion of its internal surface. Furthermore, the Wada vessel (i.e. 50 of figures 3-5) inherently has an outer surface of the preform (50) opposed to the deteriorated region. The deterioration is disclosed as being caused by processing (i.e. the forming of the bottom). The ‘fire-blast treating’ is disclosed at [0017] and [0057]; Applicant’s term “fire-blast treating” is assumed to have the same or similar meaning as Wada’s “fire blast process”. Wada further teaches scanning with the flame along the internal surface of the preform toward an opening of the preform [0063].
Wada does not explicitly disclose measuring a temperature of the preform. However, Wada discloses [0005] that higher temperatures causes alkali components to form and condense and that low temperature working is performed to so as to deal with the problem. Wada also discloses [0014], [0057] heat-treating glass containers to reduce leaching of alkali components. One of ordinary skill would understand that ‘heat-treating’ means treating at an elevated temperature. One of ordinary skill would understand that temperature is a result- effective variable and thus it would have been obvious to perform routine experimentation to determine the optimal temperature for the heat treatment of the vials in the Wada method. It would have been obvious to measure the temperature of the preform so as ensure that the glass reaches the optimal temperature.
Risch teaches a method for producing a glass vessel comprising heating a preform for the vessel using a heat source, such as laser, to process the preform (last line of page 3 to top 3 lines of page 4, lines 17-21 of page 4). Risch teaches using a pyrometer, which is a radiation type thermometer, for measuring the outer surface of the glass preform and providing feedback for controlling the heating source, such that the temperature of the glass can be stabilized within ±10°C (lines 20-26 on page 8). Accordingly, it would have been obvious to monitor the heat distribution and temperature from the Wada article using a pyrometer and compare it to a reference heat distribution so as to remove any product that had an improper heat treatment (fire-blast) and to correct the manufacturing process so as to produce articles that match the heat distribution signature.
Wada does not explicitly disclose that the outer surface has a portion with a temperature between 650°C and 800°C. Wada does not teach the burner flow rates or other specific conditions of the fire blast process, but does show the results obtained (e.g. Tables 1 and 2 of page 5 of Wada). The Wada fire blast process results in 0.00- 0.01 ppm leaching of boron and a substantial reduction in the leaching of sodium. It would have been obvious to perform routine experimentation to determine workable process parameters (fuel flow rate, scan rates, etc.). The outside temperature would have been an inherent result of the fire blast treatment.
Furthermore, it is a matter of common sense that a proper heat treatment of most any type would result in the item being heating having an elevated temperature within a particular range. For example, when cooking a pot roast, the internal temperature of the pot roast must be the range of 135-170 F. If the internal temperature is outside the range, then the roast is undercooked or overcooked. The current invention appears to be analogous: the external surface temperature is merely the natural result of a proper internal heat treatment. If the external surface temperature is too low or too high, then the heat treatment is faulty.
Like Wada, Gaylo recognizes the processing a glass preforms into glass vessels, such as pharmaceutical vials, results in a deteriorated region caused by the processing on at least a portion of the internal surface of the preform ([0027], [0034]).  Gaylo similar teaches a heat treatment for the preform to reduce or eliminate the alkali elution from the internal surface of the glass vessel. Gaylo specifies heat treating at a temperature of 50°C above the annealing temperature of the glass, or even 200°C above the annealing temperature of the glass ([0042]-[0044]). Gaylo even exemplifies a heat treatment temperature in the range of 600-800°C ([0074]), wherein such temperatures provide for low alkali elution in the glass vessel ([0075]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have similarly provided for the heat treatment (fire blasting) of the Wada at a similar temperature range of 600-800°C, as Gaylo teaches such a temperature range provides for successful heat treatment of the glass vessel to reduce alkali elution from the glass vessel. 
As to the limitation (claim 1, lines 13-15) that an amount of alkali elution is reduced compared with that of the preform: this limitation does not define over the prior art because it would have been obvious to not elute alkali in either the preform or the glass vessel because no elution is required by the method. Whereas Wada discloses performing elution (leaching) of the glass vessels, there is no indication that that elution/leaching was perform on any of the preforms used to make the six vessels of Examples 1-2. The last sentence of page 4 of the 9/24/2021 response states “alkali elution is a well-known phenomenon.” Examiner notes that this phenomenon occurs when using the end product in a particular way. The use of the vial is not claimed; thus, the wherein clause reflects a contingent limitation, wherein elution is contingent upon measuring with the ISO 4802 standard. Since the measuring is not performed, the elution is not required. As pointed out in the MPEP at 2111.04 (I) Applicants may use wherein clauses to provide suggestions or optional features: 
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
 (B) “wherein" clauses; and
 (C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014), the court found that an "adapted to" clause limited a machine claim where "the written description makes clear that ‘adapted to,' as used in the [patent] application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used as a rowing machine whereby a pulling force is exerted on the handles." In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘\whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Ine., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). 

Since claim 1 does not require a step of eluting any alkali, one can consider that elution is not required for the claims. Nevertheless, the data at Table 1 (page 5 of Wada) shows the amount of elution/leaching. Comparative Examples 1 and 2 show the amount of elution of preforms that have not undergone the fire-blast treating. Since the vials of Comparative Examples 1 and 2 are otherwise identical to the vials of Examples 1 and 2, one can consider the elution/leaching amounts of Table 1 (1.47-8.30 micrograms/ml) to be a reliable indicator of the amount of alkali elution one could expect from the preforms (prior to the fire-blast treating). Each of the amounts (0.39, 0.25, 0.47, 0.45, 0.35, 0.37) of elution of the glass vessel is lower than (i.e. lower than) the amounts (1.47, 1.65, 1.84, 8.2, 7.81, 8.30) eluted from comparable preforms.
Claim 2: It would have been obvious to treat the entire inner surface including the 8-16% zone, to ensure that all of the leachable elements are removed by the process.
Claim 6: see [0005] of Wada.
Claim 7: it is inherent that the vessel could be used for a medical use. For example, it could hold medicine/pill or a tissue sample. Wada specifies the vessel is storage for pharmaceuticals ([0003]).
Claims 8-9: As discussed above, Kuwabara discloses [0025] a vial with a wall thickness of 1.5 mm. Gaylo also teaches a vial having a thickness in the range of 0.5 – 3.0 mm, which overlaps with the claimed range ([0033]). It would have been obvious to use the Wada process to make a vial with as thin or as thick a wall as desired, such as in the range of 0.5-3.0 mm depending upon desired strength and use for the glass vessel.
Claim 10: Risch teaches a pyrometer, which is an infrared based thermometer, and thus, a thermography type thermometer.
Response to Arguments
Applicant’s arguments, see page 2, filed July 18, 2022, with respect to the rejection(s) of claim 1 under Dalstra have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Risch and Gaylo.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741